Citation Nr: 1000472	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-24 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence to reopen the claim for service connection for 
diabetes mellitus.  

In November 2009, the Board denied the Veteran's motion to 
advance the appeal on the docket.  


FINDINGS OF FACT

1.  The Board denied the petition to reopen the claim for 
service connection for diabetes mellitus in January 2006.  

2. Evidence received subsequent to the January 2006 Board 
decision when viewed by itself or when considered with the 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim nor 
raise a reasonable possibility of substantiating the claim of 
service connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The January 2006 Board decision which did not reopen the 
claim for service connection for diabetes, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence submitted subsequent to the January 2006 denial 
to reopen the claim of service connection for diabetes 
mellitus, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A prior unappealed decision of the Board is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §, 20.1100 (2009).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 
(2009).  

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, irrespective of 
the RO's determination. Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence was not presented to reopen the 
claim for service connection for diabetes mellitus and was 
denied by Board decision in January 2006.  The Board 
determined that the record contained no new and material 
evidence and that the evidence did not relate to an 
unestablished fact necessary to substantiate the claim.  

The Veteran subsequently requested again in an October 2006 
statement that his claim for service connection for diabetes 
mellitus be reopened.  Evidence received since the 
January 2006 denial of the petition to reopen the claim for 
service connection for diabetes mellitus included Social 
Security award letters and evidence used to decide his Social 
Security disability benefits, private treatment records, VA 
outpatient treatment records, statements from the Veteran, 
and a medical statement from a private nurse.  

Turning first to the medical evidence use to make a 
determination on Veteran's Social Security Administration 
disability benefits, these records were not new and material. 
The medical evidence included previously considered VA 
outpatient treatment records and private treatment records to 
show that the Veteran had diabetes mellitus and was disabled 
by the disease.  The VA medical evidence associated with the 
Veteran's Social Security disability award was not new and 
material as it was redundant of evidence previously before 
the Board and previously considered.  The private medical 
evidence was new in that it was not evidence that was 
previously of record.  However, it was not material as it did 
not relate to the origin of the Veteran's claimed diabetes 
mellitus.  All of the medical evidence related to his present 
claimed diabetes mellitus disease and not its origin and does 
not  raise a reasonable possibility of substantiating the 
claim.  

Next, VA outpatient treatment records dated from 2000 to 2006 
were associated with the claims folder.  These records, were 
primarily records that were related to the Veteran's ongoing 
treatment for diabetes mellitus, and other disabilities that 
were caused by his diabetes mellitus.  Although some of these 
records were new because they were not previously of record, 
none of these records were material because they did not 
relate to an unestablished fact necessary to substantiate the 
claim.  None of these treatment records related to the onset 
of the Veteran's diabetes mellitus.  Therefore, the Veteran's 
VA outpatient treatment records were not new and material.  

Private treatment records were also associated with the 
claims folder and are not new and material to the instant 
claim. Although the evidence was not previously of record, 
the evidence related to the Veteran's diabetic retinopathy 
and not to the etiology of his diabetes mellitus.  Therefore, 
this evidence is not new and material to reopen the claim for 
service connection for diabetes mellitus.  

Further, the Board has considered the Veteran's submitted 
statements indicating that he has had diabetes mellitus since 
service.  These statements are not new and material to reopen 
the claim for service connection for diabetes mellitus. These 
statements are redundant of statements that the Veteran has 
previously raised as to his service connection claim. These 
statements do not relate to an unestablished fact necessary 
to substantiate the claim. 

Finally, a private nurse's statement was submitted to provide 
new and material evidence to reopen the claim for service 
connection for diabetes mellitus. The nurse's statement 
indicated that the Veteran was a patient of the clinic where 
she worked and that she had examined a SF 89 from service 
dated in December 1968, which the Veteran alleged was his 
only remaining service record that had not been lost. The 
nurse indicated, in pertinent part, that the Veteran's 
suggestion on the SF 89 form that he had sugar or albumin in 
his urine, and his subsequent history of diabetes mellitus, 
makes it more likely than not that his present condition 
(diabetes mellitus) originated during his period of service.  

Although the credibility of the nurse's statement is 
presumed, this evidence is not new and material.  Foremost, 
the Veteran's SF 89, which the nurse used as the basis for 
her opinion, was previously of record and had been considered 
previously to determine whether service connection for 
diabetes mellitus was warranted. Additionally, there is no 
reasonable possibility that the Veteran's "check in a box of 
yes" on his Report of Medical History in December 1968, that 
showed that he had or had at the time sugar or albumin in his 
urine without explanatory comment or further examination, is 
sufficient to support that he actually had diabetes mellitus 
in service or that diabetes mellitus manifested to a degree 
of 10 percent within one year of termination of service.  See 
Cox at 99 (1993). The Report of History does not indicate 
whether he had sugar or albumin in his urine in service or he 
previously had sugar or albumin in his urine.  Moreover, the 
Veteran's previously considered statement of such, with 
nothing more, is not sufficient to be the foundation of the 
basis of the nurse's medical statement of onset of diabetes 
mellitus, and therefore, this evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection for diabetes mellitus. 

As the evidence received since the last final denial by the 
Board in January 2006 is not both new and material, the 
application to reopen the previously denied claim must fail.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the Veteran bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the Veteran.  
See Shinseki v. Sanders, 556 U.S. ___ (2009). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
November 2008 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied. Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial. 

Next, VA has a duty to assist a veteran in the development of 
the claim. This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In this case, Social Security disability records, private 
treatment records, a private nurse's medical opinion, and VA 
outpatient treatment records were associated with the case.  
Moreover, a specific medical opinion is not needed to 
consider whether the Veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion is not warranted. See 
38 C.F.R. § 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, he has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence to reopen the claim of service 
connection for diabetes mellitus has not been submitted, and 
the claim is denied.





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


